Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. 

For claim 1, the applicant argues (page 6 of the Remarks) that the combination of Jungck, and Gasparakis (and specifically Gasparakis) does not disclose “a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line, and a network port B of the data exchange control unit of the next adjacent node is linked to a network port A of the data exchange control unit of a following node; the process is performed in sequence, and a network port B of a last Appl. No.:16/096,597 Reply to office action of 07/10/2020 server node is linked to a network port A of the data exchange control unit in the first server node, to establish the linking loop of the server nodes in the cluster". 
The examiner respectfully disagrees. For claim 1, the combination of Jungck, and Gasparakis, and specifically Gasparakis discloses “a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line, and a network port B of the data exchange control unit of the next adjacent node is linked to a network port A of the data exchange Appl. No.:16/096,597 Reply to office action of 07/10/2020 server node is linked to a network port A of the data exchange control unit in the first server node, to establish the linking loop of the server nodes in the cluster". 


For claim 1, in regards to the “a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line,” limitation, Gasparski discloses in fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 and Port 1 in NIC, para. 0024 each system / server has sixteen dual-port NICs (“port A/B”, wherein the dual ports port 0 and port 1 of a NIC as depicted in fig. 7a) which are interconnected via those ports as in para. 0024, where data can be forwarded to a destination in a different system that are connected via physical network 518 (fig. 5C and 7C) which corresponds to the “network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit” teachings. Further those ports in Gasparski are Gigabit Ports as in para. 0003 and 0007 (“a next adjacent node through a Gigabit network line”). Further as can be seen the ports / NICS are adjacent as in fig. 5c, NIC0-NIC3, VM0-3, which corresponds to “next adjacent node”. Therefore, Gasparski discloses  “a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line”

Further tor claim 1, in regards to the “and a network port B of the data exchange control unit of the next adjacent node is linked to a network port A of the data exchange control unit of a following node” limitation, Gasparski discloses in fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 

Further tor claim 1, in regards to the “process is performed in sequence, and a network port B of a last server node is linked to a network port A of the data exchange control unit in the first server node, to establish the linking loop of the server nodes in the cluster” limitation, Gasparski discloses that processes in the communication are performed in sequences as in fig. 7a Port 0 and Port 1 in NIC (“process is performed in sequence”), where further each system / server has sixteen dual-port NIC (“port A/B” wherein the dual ports port 0 and port 1 of a NIC as depicted in fig. 7a) which are interconnected via those ports (fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 and Port 1 in NIC), all the different system that are connected and accessable via physical network 518 (fig. 5C and 7C), which corresponds to “network port B … is linked to a network port A of the data exchange control unit”,  where further any node being able to reach any other node in the network (i.e. “first” and “last server node”). Therefore, Gasparski discloses “the 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 3, line 2 recites the limitations “the transmission control mechanism is used to control…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “mechanism” coupled with functional language “control” without reciting sufficient structure to achieve the function and the generic placeholder not being preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3-7  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 
Claim 4, line 2 recites the limitations “the forwarding control mechanism is used to control…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “mechanism” coupled with functional 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-7  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim 9, line 2 recites the limitations “the forwarding control mechanism is used to receive data …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “mechanism” coupled with functional language “receive” without reciting sufficient structure to achieve the function and the generic placeholder not being preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

provide adequate support in the specification for a physical structure corresponding to “the transmission control mechanism”. The means plus function “the transmission control mechanism” is described in para. 0023, however only the functionality of “the transmission control mechanism” is described. Since no structure is disclosed associated with this means plus function, the specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed means plus function. Since dependent claims 4-7 do not resolve the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, issue in claim 3 and depend on claim 3, claims 4-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

In claim 4, line 2 “the forwarding control mechanism” is interpreted as a means plus function limitation. The specification does not provide adequate support in the specification for a physical structure corresponding to “the forwarding control mechanism”. The means plus function “the forwarding control mechanism” is described in para. 0016, 0024, however only the functionality of “the forwarding control mechanism” is described. Since no structure is disclosed associated with this means plus function, the specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed means plus function. Since dependent claims 5-7 do not resolve the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, issue in claim 4 and depend on claim 4, claims 5-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 



provide adequate support in the specification for a physical structure corresponding to “the forwarding control mechanism”. The means plus function “the forwarding control mechanism” is described in para. 0016, 0024, however only the functionality of “the forwarding control mechanism” is described. Since no structure is disclosed associated with this means plus function, the specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed means plus function.



Claim 3-7, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
In claim 3, line 2 “the transmission control mechanism” is interpreted as a means plus function limitation. The specification does not provide adequate support in the specification for a physical structure corresponding to “the transmission control mechanism”, therefore the claim boundaries of the limitation are unknown and the claim is indefinite. The means plus function “the transmission control mechanism” is described in para. 0023, however only the functionality of “the transmission control mechanism” is described, while no limits are imposed by structure of material. Since no structure or material is disclosed associated with this means plus function, the claim limitation is an unbounded purely functional limitation (i.e. the claim covers all ways of performing the function, known and unknown) and makes the claim indefinite. Since 

In claim 4, line 2 “the forwarding control mechanism” is interpreted as a means plus function limitation. The specification does not provide adequate support in the specification for a physical structure corresponding to “the transmission control mechanism”, therefore the claim boundaries of the limitation are unknown and the claim is indefinite. The means plus function “the transmission control mechanism” is described in para. 0016, 0024, however only the functionality of “the forwarding control mechanism” is described, while no limits are imposed by structure of material. Since no structure or material is disclosed associated with this means plus function, the claim limitation is an unbounded purely functional limitation (i.e. the claim covers all ways of performing the function, known and unknown) and makes the claim indefinite. Since dependent claims 5-7 do not resolve the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issue in claim 4 and depend on claim 4, claims 5-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 


In claim 9, line 2 “the forwarding control mechanism” is interpreted as a means plus function limitation. The specification does not provide adequate support in the specification for a physical structure corresponding to “the transmission control mechanism”, therefore the claim boundaries of the limitation are unknown and the claim is indefinite. The means plus function “the transmission control mechanism” is described in para. 0016, 0024, however only the functionality of “the forwarding control mechanism” is described, while no limits are imposed by structure of material. Since no structure or material is disclosed associated with this means plus 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungck et al. ( US 20090262741 A1) in view of Gasparakis et al. (US 20140254594 A1).


For claim 1, Jungck discloses 

A method for exchanging data in a cluster server system (see 1; pool of servers 1-n), wherein in the cluster server system (see 1; pool of servers 1-n), 

data is exchanged between adjacent nodes by transmission of packet data with an embedded address of a server node between different nodes (see para. 0243, 0245; MAC data packets that are transmitted between adjacent (server 1 and 2 in fig. 1) or non-adjacent servers (server 1 and server n    in fig. 1), during the procedure where packets are transmitted across many / all server blades (i.e. adjacent and non-adjacent) during overload condition as in para. 0181, 0244,  all utilize and include MAC address, ID, or VLAN tag which can be considered an embedded address), 



 establishing a dual-network port data exchange control unit ((see fig. 21, hardware / Virtual SMP implementing vMac1-vMac04 in each server blade )in a server node in the cluster server system (see fig. 21, hardware / Virtual SMP implementing vMac1-vMac04 in each server blade; para. 0207, 0210, 0240; each server blade contains a multitude of ports that are associated with a server wherein each server is connected via those ports to other servers in the cluster ); 

establishing a transmission control mechanism for node data of the server node in the cluster server system (see fig. 21; DDPM hardware (“data exchange control unit”) in DPPM blade; para. 0181, 0244; packets are distributed (i.e. “transmission control”) across server blades for load-balancing purposes, as performed in para. 0193, 0243, 0245); 

establishing a forwarding control mechanism  for the node data of the server node in the cluster server system (see para. 0208 (see fig. 21, para. 0202; RAVE TM processor in DDPM hardware (“data exchange control unit”) in DPPM blade, which directs packets towards their destination and / or further server blades as in  para. 0193, 0243, 0245);

 establishing a linking loop of server nodes in the cluster server system (see para. 0142; communication between servers (as  in Fig. 21) utilizes layer 1 and 2 which can be implemented 




Jungck does not disclose wherein the linking loop is configured to implement a communication among network ports A/B of server nodes in the cluster; and wherein a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line, and a network port B of the data exchange control unit of the next adjacent node is linked to a network port A of the data exchange control unit of a following node; the process is performed in sequence, and a network port B of a last server node is linked to a network port A of the data exchange control unit in the first server node, to establish the linking loop of the server nodes in the cluster.

In analogous art, Gasparakis discloses wherein the linking loop is configured to implement a communication among network ports A/B of server nodes in the cluster (see fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 and Port 1 in NIC, para. 0024 each system / server has sixteen dual-port NIC (“port A/B”) which are interconnected via those ports); and wherein a network port B of the data exchange control unit in a first server node is linked to a network port A of the data exchange control unit of a next adjacent node through a Gigabit network line  (see fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 and Port 1 in NIC, para. 0024 each system / server has sixteen dual-port NIC (“port A/B”) which are interconnected via those ports, where data can be forwarded to a destination in a different system that are connected via physical network 518 (fig. 

 the process is performed in sequence, and a network port B of a last server node is linked to a network port A of the data exchange control unit in the first server node, to establish the linking loop of the server nodes in the cluster (see fig. 5c, NIC0-NIC3, VM0-3 and fig. 7a Port 0 and Port 1 in NIC, where processes are performed in sequence as illustrated and para. 0024 each system / server has sixteen dual-port NIC (“port A/B”) which are interconnected via those ports, all the different system that are connected and accessable via physical network 518 (fig. 5C and 7C), thereby any node being able to reach any other node in the network (i.e. “first” and “last server node”).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck by using the above recited features, as taught by Gasparakis, in order to provide efficient packet processing at high bandwidth, thereby providing resource / cost savings for the operator of the server farm (see Gasparakis sections 0007).



Claim 2-5, 7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungck et al. ( US 20090262741 A1) and Gasparakis et al. (US 20140254594 A1), further in view of Shvarzberg et al.  (US 20160197736 A1).

For claim 2, the combination of Jungck and Gasparakis, specifically Jungck discloses the two network ports have different MAC addresses and forward and transmit data independently (see fig. 21, hardware / Virtual SMP implementing vMac1-vMac04 in each server blade; para. 0207, 0210, 0240; each server blade contains a multitude of ports that are associated with a server wherein each server is connected via those ports to other servers in the cluster ).

The combination of Jungck and Gasparakis does not disclose wherein the dual-network port data exchange control unit is established by using an FPGA chip, the dual-network port data exchange control unit is configured to provide two network ports meeting an MDI electrical standard, 


In analogous art, Shvarzberg discloses wherein the dual-network port data exchange control unit is established by using an FPGA chip (see para. 0016; MAC functionality including MDI ports A-D (“dual-network port “ can be implemented utilizing FPGA), the dual-network port data exchange control unit is configured to provide two network ports meeting an MDI electrical standard (see para. 0016; MAC functionality including MDI ports A-D (“dual-network port “ can be implemented utilizing FPGA). 



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck and Gasparakis by using the above recited features, as taught by Shvarzberg, in order to provide backbone network nodes / circuitry which particularly reduced energy consumption, thereby decreasing operating cost for the backbone operator (see Shvarzberg sections 0004-6).


For claim 3, the combination of Jungck, Gasparakis and Shvarzberg, specifically Jungck discloses wherein the transmission control mechanism is used to control the dual-network port data exchange control unit to transmit data transmitted by a CPU to another node through the network port (see fig. 21; RAVE VM ; para. 0181, 0244; packets are distributed (i.e. “transmission control”) across server blades for load-balancing purposes, as performed in para. 0193, 0243, 0245), 

and the transmitted data comprises a MAC address of a data exchange control unit in a target receiving node, to ensure accurate establishment of a data link (see para. 0243, 0245; MAC data packets that are transmitted include utilize for the  MAC address, ID, or VLAN tag (which is associated with the hardware / Virtual SMP of a destination server (fig. 21) based load balancing as in para. 0181, 0244) which can be considered an embedded address and represents an established link).

For claim 4, Jungck does not disclose wherein the forwarding control mechanism is used to control the dual-network port data exchange control unit to receive data transmitted by an 

In analogous art, Gasparakis discloses wherein the forwarding control mechanism is used to control the dual-network port data exchange control unit to receive data transmitted by an adjacent server node and determine a target MAC address for data transmission, until the target receiving node is found (see para. 0050; it is determined whether the destination address (in this case MAC) of a received data is destined for the current system (wherein it is processed for the current system) or for another system corresponding to another port). 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck by using the above recited features, as taught by Gasparakis, in order to provide efficient packet processing at high bandwidth, thereby providing resource / cost savings for the operator of the server farm (see Gasparakis sections 0007).


For claim 5, Jungck does not disclose wherein the linking loop is configured to implement a communication among network ports A/B of server nodes in the cluster, to connect physical transmission channels between nodes successively by adjacent nodes.
In analogous art, Gasparakis discloses wherein the linking loop (as  in Fig. 21) utilizes layer 1 and 2 which can be implemented via a token ring (“linking loop”)) is configured to 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck by using the above recited features, as taught by Gasparakis, in order to provide efficient packet processing at high bandwidth, thereby providing resource / cost savings for the operator of the server farm (see Gasparakis sections 0007).


For claim 7, Jungck does not disclose wherein the dual-network port data exchange control unit is connected to a PCIE signal of a motherboard, to implement a PCIE link communication with a CPU on the motherboard.

In analogous art, Gasparakis discloses wherein the dual-network port data exchange control unit is connected to a PCIE signal of a motherboard, to implement a PCIE link communication with a CPU on the motherboard (see fig. 5; PCIE; Processor 502, NIC, Memory 514, see para. 0034; the processor 502 communicates the board (“motherboard”) connecting all the other components such as memory, NIC etc. via PCIE).


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck by using the above recited features, as taught by Gasparakis, in order to provide efficient packet processing at high bandwidth, thereby providing resource / cost savings for the operator of the server farm (see Gasparakis sections 0007).

For claim 9, Jungck does not disclose wherein the forwarding control mechanism is used to receive data transmitted by an adjacent server node, recognize a MAC address of a target node contained in the data, and determine whether the MAC address of the target node is consistent with a MAC address of a current node; and wherein if the MAC address of the target node is consistent with the MAC address of the current node, the data transmitted by the adjacent server node is received by the current node; 
and if the MAC address of the target node is inconsistent with the MAC address of the current node, the data transmitted by the adjacent server node is transmitted to a next server node, 

and the next node performs the same determination on a target address of the data, until a target receiving node is found.


In analogous art, Gasparakis discloses disclose wherein the forwarding control mechanism is used to receive data transmitted by an adjacent server node (see para. 0243, 0245; 

and if the MAC address of the target node is inconsistent with the MAC address of the current node, the data transmitted by the adjacent server node is transmitted to a next server node (see para. 0050; it is determined whether the destination address (in this case MAC as used in para. 0243, 0245) of a received data is destined for the current system (wherein it is processed 

and the next node performs the same determination on a target address of the data, until a target receiving node is found (see para. 0050; it is determined whether the destination address (in this case MAC as used in para. 0243, 0245) of a received data is destined for the current system (wherein it is processed for the current system) or for another system corresponding to another port (i.e. “inconsistent”), wherein then it is forwarded to that other system until the destination system is reached).


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck by using the above recited features, as taught by Gasparakis, in order to provide efficient packet processing at high bandwidth, thereby providing resource / cost savings for the operator of the server farm (see Gasparakis sections 0007).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungck et al. ( US 20090262741 A1), Gasparakis et al. (US 20140254594 A1) and Shvarzberg et al.  (US 20160197736 A1), further in view of Chauhan et al. (US 20130339516 A1).



In analogous art, Chauhan discloses wherein the node load automatic balancing is achieved by the following balancing method: in a case where it is required to transmit data by a current server node (para. para. 0181-182; packets that are received need to be distributed to the servers in the cluster based on load balancing)

 the current server node transmits a task request data packet to all MAC addresses in the cluster to confirm a load utilization of each of nodes in the cluster system (para. 0066, 0069; the monitoring service collects measurements / data on load utilization based on a request associated to an application which is located on each server (as in fig. 1D, Application) in a cluster wherein forwarding of data is done via MAC (para. 0238, 0244)), 

and selects a MAC of a node with the smallest load utilization in the cluster system as a target receiving MAC to establish a transmission link between a source end and a target end (see para. 0181-182, the server that has the least load on it is selected to receive the new work / packet via load balancing from the appliance 200 as in para. 0057) .


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck, Gasparakis and Shvarzberg by using the above recited features, as taught by Chauhan, in order to provide wherein gateways to the cluster can route, encapsulate, and transmit packets to internal nodes without additional overhead processing and decreased efficiency, thereby enabling the operator of the network to provide services to more users (see Chauhan sections 0003).


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungck et al. ( US 20090262741 A1) and Gasparakis et al. (US 20140254594 A1)in view of Chauhan et al. (US 20130339516 A1).

For claim 8, the combination of Jungck, and Gasparakis does not disclose wherein in an initialization process of the cluster system, MAC addresses of the data exchange control units in all server nodes in the cluster system are aggregated into a table, and the table is stored in a EEPROM chip of each of the data exchange control units in all the server nodes in the cluster.

In analogous art, Chauhan discloses wherein in an initialization process of the cluster system, MAC addresses of the data exchange control units in all server nodes in the cluster system are aggregated into a table, and the table is stored in a EEPROM chip of each of the data exchange control units in all the server nodes in the cluster (see para. 0220, 0240, 0242; the nodes contain 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jungck, and Gasparakis by using the above recited features, as taught by Chauhan, in order to provide wherein gateways to the cluster can route, encapsulate, and transmit packets to internal nodes without additional overhead processing and decreased efficiency, thereby enabling the operator of the network to provide services to more users (see Chauhan sections 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
French, JR.; Michael D. et al.	US 20150146372 A1	HANDLE LOCKOUT MECHANISM FOR SCALING BLADE-STYLE SERVERS
CHA; Yang Myung	US 20150188879 A1	APPARATUS FOR GROUPING SERVERS, A METHOD FOR GROUPING SERVERS AND A RECORDING MEDIUM
Palmer; John R. et al.	US 20150256394 A1	System and Method for Providing a Data Center Management Controller
Masuyama; Jinsaku et al.	US 20150256409 A1	System and Method for Providing U-Space Aligned Intelligent VLAN and Port Mapping


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413